AMENDMENT NUMBER ONE
TO THE OCTOBER 24, 2008 SALES AGREEMENT




This amendment number one (“Amendment 1”), effective as of April 1, 2009 (the
“Amendment 1 Effective Date”), amends the Sales Agreement dated October 24, 2008
between Zoo Publishing, Inc. (“Zoo”) and Atari, Inc. (“Atari”), in full force
and effect as of the date hereof (the “Sales Agreement”).  This Amendment 1,
when fully executed, shall constitute the further understanding between the
parties with respect to the Sales Agreement, as follows:




Section 3 is modified as follows:


The Term is hereby extended through April 30, 2009.




Except as expressly or by necessary implication modified or amended by this
Amendment 1, the terms of the Sales Agreement are hereby ratified and confirmed
without limitation or exception.  Capitalized terms used in this Amendment 1 and
not otherwise defined shall have the same meaning ascribed to them as set forth
in the Sales Agreement.


The parties hereto have executed this Amendment 1, which shall be effective as
of the Amendment 1 Effective Date.




Zoo Publishing, Inc.
Atari, Inc.
       
By:
/s/ David Fremed
By:
/s/ James Wilson
               
Name:
David Fremed
 Name:
James Wilson
               
Title:
Chief Financial Officer
Title:
Chief Executive Officer and President






